     Case 2:20-cv-01689-JAM-CKD Document 7 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVIVON DAICHON BOOKER,                         No. 2:20-cv-1689 JAM CKD P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          On August 27, 2020, plaintiff was ordered to file a completed in forma pauperis affidavit

18   and a certified copy of his prison trust account statement within 30 days. ECF No. 4. Plaintiff

19   was cautioned that his failure to do so would result in a recommendation that this action be

20   dismissed. The thirty-day period has now expired, and plaintiff has not responded to the court’s

21   order and has not filed the required documents.

22          In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

23   dismissed without prejudice.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                       1
     Case 2:20-cv-01689-JAM-CKD Document 7 Filed 01/22/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: January 22, 2021
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/de/book1689.fifp

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
